United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-1713
                                    ___________

Ronnie Blade,                            *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
United States of America,                *
                                         *      [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: November 23, 2007
                                 Filed: November 30, 2007
                                  ___________

Before BYE, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      Federal inmate Ronnie Blade appeals the district court’s denial of his Federal
Rule of Criminal Procedure 41(g) motion for the return of seized property. We
remand for further proceedings.

       Blade’s Rule 41(g) motion alleged that, at the time of his arrest, nine specific
items of personal property were unlawfully seized without notice, and they have never
been returned to him. The government did not respond to Blade’s motion, and the
district court summarily denied the motion without conducting an evidentiary hearing.
       We conclude that Blade’s Rule 41(g) motion presented factual issues related to
whether Blade was entitled to the return of his property. Particularly in light of the
lack of response from the government, these issues could not be resolved without an
evidentiary hearing, and the district court erred in summarily denying Blade’s motion.
See Fed. R. Crim. P. 41(g) (person aggrieved by deprivation of property may move
for return of property and court “must receive evidence on any factual issue necessary
to decide the motion”); United States v. Felici, 208 F.3d 667, 670-71 (8th Cir. 2000)
(affirming in part because district court properly concluded without receiving
evidence that convicted felon was not entitled to return of firearms and reversing in
part because court failed to provide evidentiary hearing on issue of status of other
property as contraband); United States v. Burton, 167 F.3d 410, 410-11 (8th Cir.
1999) (reversing where district court improperly denied Rule 41(e) (now 41(g))
motion without receiving evidence to determine who had custody of subject property);
see also United States v. Hall, 269 F.3d 940, 943 (8th Cir. 2001) (if court in Rule
41(e) (now 41(g)) proceeding learns government no longer possesses subject property,
court should give movant chance to assert alternative claim for damages).

      Accordingly, we remand for further proceedings.
                         ______________________




                                         -2-